          Case 4:12-cr-00043-BMM Document 43 Filed 12/11/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT
                       COURT FOR THE DISTRICT OF
                                MONTANA
                           GREAT FALLS DIVISION


  UNITED STATES OF AMERICA,
                                                      CR 12-43-GF-BMM
                      Plaintiff,

            vs.
                                             FINAL ORDER OF FORFEITURE
  COLBY STEPHAN SKOLSEG,

                      Defendant.



      This matter comes before the Court on the government’s Motion for Final

Order of Forfeiture (Doc. 42). Having reviewed said Motion, the Court FINDS:

      1.      The United States commenced this action pursuant to 18 U.S.C. §

924(d);

      2.      An Amended Preliminary Order of Forfeiture was entered on

September 29, 2020;

      3.      All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 924(d) and 21

U.S.C. § 853(n)(1);


                                         1
          Case 4:12-cr-00043-BMM Document 43 Filed 12/11/20 Page 2 of 3



         4.   It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d).

         It is therefore ORDERED, DECREED, and ADJUDGED that:

         1.   The Motion for Final Order of Forfeiture (Doc. 42) is GRANTED.

         2.   Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party:

                 a Kahr, model P40, .40 caliber pistol (serial number ZA5432);

                 a STAR Firestar .40 caliber pistol (serial number 2004854);

                 a Sig Sauer, model P220, .45 caliber pistol (serial number
                  obliterated);

                 a Glock, model 22, .40 caliber pistol (serial number CUR459US);

                 a Glock .40 caliber pistol (serial number DNS272US);

                 a Glock, model 21, .45 caliber pistol (serial number AMW797US);

                 a Smith & Wesson, model 40VE, .40 caliber pistol (serial number
                  PBP1474);

                 a Smith & Wesson, model SW40VE, .40 caliber pistol (no serial
                  number);

                 a Springfield Armory XD45, .45 caliber pistol (serial number
                  US737831);

                 Glock, model 22, .40 caliber pistol, ONS272;

                 BAR STO, model 400 carbon pistol barrel;

                                           3
       Case 4:12-cr-00043-BMM Document 43 Filed 12/11/20 Page 3 of 3



               12-gauge shotgun ammo, 9 total;

               400 COR-BON, model 400 ammo, 7 total;

               R P .45 caliber ammo, 1 total;

               A-Zoom .40 caliber ammo, 2 total;

               Pistol magazines for semi auto pistol, 17 total;

               Gunmate pistol holster, 1 total;

               Springfield Armory Pistol magazine holster, 1 total;

               Arctic Aquarium cooler and key, 2 total pieces;

               Zebra, model P110I card printer;

               Lock pick set and socket tools;

               Lacombe Police Badge and wallet; and

               Two wallets with two (2) fake British Columbia driver’s licenses.

      3.    The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      Dated this 11th day of December, 2020.




                                          3
